ORDER
San Juan, Puerto Rico, April 11, 1958
The record having been examined and in view of the provisions of § § 480 and 483 of the Code of Criminal Procedure (34 L.P.R.A. § § 1752 and 1755), it is held that the Superior Court, Ponce Part, erred in refusing to hear the oral testimony of Luis Ortiz Colón, and that a new hearing should be held in the habeas corpus proceeding in order to hear such witness and receive any other pertinent evidence which both parties may wish to present, for the sole purpose of determining whether or not there is probable cause at that moment for the detention of the petitioners. Consequently, the order appealed from is set aside and the case remanded to the lower court for further proceedings.
The grounds of this order will be set out more fully in *244the opinion of the Court which will be delivered and filed of record at the proper time.
It was so decreed by the Court as witness the signature of Mr. Chief Justice Negrón Fernández, who dissents for the reasons set forth in his dissenting vote.